Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 20 March 2019.
Claims 1-8 are presently pending for examination.

Claim Objections
2.	Claims 1, 3-5 and 7-8 are objected to because of the following informalities:  These claims include the following abbreviations: TX, RX, ID, and HTTP.  Before the use of the abbreviations, the whole word which the stand for must be written out followed by a parenthesis containing their abbreviations. Appropriate correction is required.
Claims 4-5 and 8 are also objected for not ending the claim with a period. All claims should end with a period. Please make the appropriate corrections.

Claims 4 and 8 recite the phrase “Tx/tr transceiver”, it seems there is a typo with regard to the “tr” and that supposed to be RX accordingly necessary corrections is requested.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mraz, U. S. Patent Publication No. 2014/0136657 in view of Gavini et al., U. S. Patent Publication No. 2012/0036178.
Regarding claim 1, Mraz discloses a system for managing communication requests between client and server over secured communication network unidirectional communication paths (see Mraz, ¶ [0004] and [0021]; unidirectional data transfer providing secured communication is disclosed) , said system comprising a non-transitory storage device and one or more processing devices operatively coupled to the storage device on which are stored modules of instruction code executable by the one or more processors (see Mraz, ¶ [0023; machine readable medium having instructions executed by computer node is provided) : a. a first unidirectional communication path comprised of at least one RX receiver and TX transceiver enabling to transmit request from the client to the server (see Mraz, ¶ [0027] and [0033]-[0034]; Client terminal node transmits request to server node using one way communication); b. a second unidirectional communication path comprised of at least one RX receiver and TX transceiver enabling to transmit response to request from the server to the client (see 
Although Mraz discloses client and web server communication management module that compares the characteristics of the request packets/received packets (see Mraz, abstract, ¶ [0034] and [0038]; modules for managing and inspecting transmitted requests and received response are disclosed), it does not explicitly disclose c. a client communication management module for managing all incoming requests from the client by indexing said request; d. a web communication management module for managing all received replies from the server based on request index.
Gavini teaches c. a client communication management module for managing all incoming requests from the client by indexing said request; d. a web communication management module for managing all received replies from the server based on request index (see Gavini, ¶ [0214], [0224] and [0249]-[0251]; indexing table is provided to listing incoming and outgoing request packets). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Gavini with that of Mraz in order to efficiently manage all the incoming and outgoing request.

Regarding claim 2, Mraz-Gavini teaches wherein said indexing include identifying said request by the requesting user ID, target server ID and time stamp (see Gavini, ¶ [0249] and [0361]).



Regarding claim 4, Mraz-Gavini teaches wherein the web communication management module implements the following steps: -receive users request index by client and time from one way one communication link of TX/RX transceivers through router (see Mraz, ¶ [0034] and Gavini, ¶ [0214], [0224] and [0349]), -convert one way request format to create HTTP request sent to the designated web server -receiving response from web server, -checking index by identifying user original request index (see Mraz, ¶ [0038] and Gavini, ¶ [0270]-[0272]); -formatting Response from HTTP format to one way transmission format -sending formatted response to be sent client through one-way communication TX/RX transceiver to be sent the client (see Mraz, ¶ [0027] and Gavini, ¶ [0275]-[0276])


Although Mraz discloses client and web server communication management module that compares the characteristics of the request packets/received packets (see Mraz, abstract, ¶ [0034] and [0038]; modules for managing and inspecting transmitted requests and received response are disclosed, it does not explicitly disclose c. managing all incoming requests from the client and all received replies from the server by indexing said request using a client communication management module, wherein said indexing include identifying said request by the requesting user ID and target server ID and time stamp d. managing all incoming requests from the client and all 

Regarding claim 6, Mraz-Gavini teaches wherein said indexing include identifying said request by the requesting user ID, target server ID and time stamp (see Gavini, ¶ [0249] and [0361]).

Regarding claim 7, Mraz-Gavini teaches wherein the client communication management module implements the following steps: - receive users request and indexing the request, client creating index parameter saving said index parameter in indexing table (see Mraz, ¶ [0034] and Gavini, ¶ [0214] and [0224]); - receiving response from web server through one-way communication TX/RX transceiver via router (see Mraz, ¶ [0027] and Gavini, ¶ [0347] and [0349]), - checking response index of the receptive HTTP request.by identifying original user request by index (see Mraz, ¶ [0037] and Gavini, ¶ [0214] and [0224]) - converting the one-way response format into HTTP Response to be sent to the client - sending formatted HTTP response to the client through the Return unidirectional communication path (see Mraz, ¶ [0027] and Gavini, ¶ [0275]-[0276]).

.

Prior Art of Record
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
U. S. Patent No. 8316237 to Felsher: Discloses a system for securely communicating information between first party and second party using one-way communication channel wherein an intermediary device provides the functions of security and relying information between the two parties.
U. S. Patent No. 7584262 to Wang: Disclose a system for allocating resources to service requests utilizing an entry representing allocation made in a data structure using indexing wherein the index is based on the resource requests in client server environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444